DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, the limitation “a) producing a planar component layer on a base surface from a metal material (M) which is above the melting temperature thereof;” is unclear as to whether the metal material is supplied as a liquid (i.e., a metal material (M) which is above the melting temperature thereof). 
Claim 9 states that the metal material for producing the component layer is applied to the base surface in a liquid state and "[T]he presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim." Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (en banc). Thus, it is unclear if the metal material is or is not provided in a molten state in claim 1.Note: Claims 2-13 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20110293840 A1).
	In reference to claim 1, Dong discloses a method for producing a component, comprising:
a) producing a planar component layer on a base surface from a metal material (M) which is above the melting temperature thereof (Fig 1 and “deposit a layer 46, or bead, of molten metallic material onto an existing metallic structure 50” [0029]);
b) introducing … a friction pin which rotates about a rotation axis (A) and which is pressed with a predetermined force (F) on an outer surface of the component layer opposite the base surface and which is moved along the entire outer surface of the component layer; and (“friction stir device 18 … tool tip 98 in placed in contact with the DMD layer 43 with a selected amount of pressure” [0040])
c) repeating step a) on the outer surface as a base surface (“FIG. 5 is an exemplarily illustration showing a progressive fabrication sequence for depositing and friction stirring one or more direct metal deposit layers to an existing forged metal structure utilizing the direct metal deposition and friction stir system shown in FIG. 1,” [0021]. See Fig 1 and 5)
Regarding step b, although Newkirk does not specifically teach that the step results in the introduction of shear stresses into the component layer produced in step a), Newkirk further explains that “the stir zone refers to portions of the DMD layer 46 and the existing metallic structure 50 that are thermo-mechanically affect by the heat and high shear strains induced by the friction stir tool 94 when the tip 98” [0042].
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that step b) results in the introduction of shear stresses into the component layer produced in step a) as claimed.
	In reference to claim 2, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the step b) is repeated after step c) (“FIG. 5 is an exemplarily illustration showing a progressive fabrication sequence for depositing and friction stirring one or more direct metal deposit layers to an existing forged metal structure utilizing the direct metal deposition and friction stir system shown in FIG. 1,” [0021]. See Fig 1 and 5).
	In reference to claim 3, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the rotation axis (A) of the friction pin extends transversely relative to the outer surface of the component layer and the friction pin is pressed by means of an end face which extends transversely relative to the rotation axis (A) on the outer surface of the component layer (“the friction stir device 18 generally includes a head unit 90 that is structured and operable to rotationally drive a friction stir tool 94. Particularly, the head unit 90 is structured and operable to rotate … The friction stir device 18 is mounted to a Z axis linear stage” [0038]. See Fig 1) 
In reference to claim 8, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the friction pin is rotated about the rotation axis (A) at a speed in a range between 100 revolutions per minute and 10000 revolutions per minute (“approximately 300 RPMs” [0038]).
In reference to claim 9, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the metal material for producing the component layer is applied to the base surface in a liquid state and is changed at that location into a solid state (“to deposit a layer 46, or bead, of molten metallic material onto an existing metallic structure 50” [0029])
In reference to claim 10, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the metal material is a titanium alloy, an aluminium alloy, a nickel alloy or a steel alloy (“Ti-6Al-4V”[0071]).
In reference to claim 12, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein after the production of the component layers a machining processing operation of the component is carried out (“cross-sectional view of a DMD layer 46 deposited onto an existing metallic structure 50, via the direct metal deposition and friction stir system 10” [0047]. If the structure was cross-sectioned then it was cut by a machine).
In reference to claim 13, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein a thermal processing operation is carried out after the production of the component layers.
Claim 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20110293840 A1) and further in view of Burford (US 20080251571 A1).
	In reference to claim 4-5, the cited prior art discloses the method according to claim 3.
Newkirk further discloses wherein the abutment region of the end face is constructed in an annular manner (“the pin can comprise concentric cylindrical structures of different heights and different diameters extending from the distal end of the tip 98” [0045] and that “the geometry of the pin 102 can affect the depth and shape of the stir zone” [0045] but does not disclose wherein the end face has in the region of the rotation axis (A) a recess and an abutment region which surrounds the recess and which is pressed on the outer surface of the component layer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, stir forming method for producing a component (Abstract), Burford discloses an improved “friction stir welding tool having one or more tapered flats for promoting flow of weld material” [Abstract] and that “The "flat" may be slightly concave” [0038].
The combination would be achievable by applying the improved friction stir welding tool to the pin in the method for producing a component as cited above. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the end face has in the region of the rotation axis (A) a recess and an abutment region which surrounds the recess and which is pressed on the outer surface of the component layer.
A person having ordinary skill in the art would have been specifically motivated to configure the method as suggested in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 7, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the force (F) is in a range between 0.5 Kilonewton and 10 Kilonewtons (“the tool tip 98 can be place in contact with the DMD layer 46 with between approximately 2,000 and 20,000 psi, e.g., approximately 12,000 psi” [0040])
Newkirk is silent regarding the area of the pin.
Burford teaches “Typical channel dimensions are provided here by way of an example for a pin nominally about 0.085 inches in length and having a base nominally about 0.125 inches in diameter” [0043].
If a pin is 0.125 diameter then at 12,000 psi the force is about 590 lbs.1, or about 2.6 Kilonewtons.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20110293840 A1) and further in view of Twelves (US 20090200275 A1).
In reference to claim 6, the cited prior art discloses the method according to claim 3.
Newkirk further discloses that “as the tool tip 98 is moved along and through the top surface of the DMD layer 46 at the selected rotation rate and pressure, the DMD layer 46 and at least a portion of the exiting metallic structure 50 are mechanically heated and plastically deformed” [0041], but does not teach wherein the friction pin is constructed from the same metal material (M) as the component layer, and wherein the force (F) with which the friction pin is pressed onto the outer surface of the component layer is selected in such a manner that the metal material of the friction pin plasticizes in a contact region with the outer surface of the component layer and is applied to the outer surface of the component layer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, method for producing a component (Title, Abstract), Twelves discloses that “Instead of a non-consumable rotating friction pin used in stir welding processes, the process and system described herein use a consumable rotating rod of metallic material.” [0010]
The combination would be achievable by using a consumable rotating rod of metallic material. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the friction pin is constructed from the same metal material (M) as the component layer, and wherein the force (F) with which the friction pin is pressed onto the outer surface of the component layer is selected in such a manner that the metal material of the friction pin plasticizes in a contact region with the outer surface of the component layer and is applied to the outer surface of the component layer.
A person having ordinary skill in the art would have been specifically motivated to modify the method such that the friction pin is constructed from the same metal material (M) as the component layer, and wherein the force (F) with which the friction pin is pressed onto the outer surface of the component layer is selected in such a manner that the metal material of the friction pin plasticizes in a contact region with the outer surface of the component layer and is applied to the outer surface of the component layer in order to combine prior art elements according to known methods to yield predictable results and/or achieve the simple substitution of one known element for another to obtain predictable results. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20110293840 A1) and further in view of Creeham (US 20120279441 A1).
In reference to claim 11, the cited prior art discloses the method according to claim 1.
Newkirk further discloses wherein the production of the component layer is carried out at a construction speed, but does not disclose that the construction speed is greater than or equal to one kilogram of metal material per hour.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, stir forming method for producing a component (Abstract),  Creeham teaches that high deposition rates (200 lbs./hr. in steel) are possible using similar methods (See figures).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the production of the component layer is carried out at a construction speed greater than or equal to one kilogram of metal material per hour.
A person having ordinary skill in the art would have been specifically motivated to configure the method as suggested in order to improve production efficiency and apply design incentives or other market forces from either the same field or a different one that are predictable to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“tool used here is a pin without a step, in which the shoulder 34 is provided, on the one hand, with the chamfer 52 and, on the other hand, with a concave indentation on the contact surface” US 20180214975 A1, emphasis added
See Fig 1 of US 20080041921 A1.
See Fig 1 of Yu NPL 20182, shown below,


    PNG
    media_image1.png
    2593
    3293
    media_image1.png
    Greyscale


See Fig 6.12 of Rathee NPL 20183, shown below,

    PNG
    media_image2.png
    1947
    2999
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 pi*(0.125^2) [sqin]*12,000 [psi] ≅ 590 lbs.
        2 Hang, Z.Y., Jones, M.E., Brady, G.W., Griffiths, R.J., Garcia, D., Rauch, H.A., Cox, C.D. and Hardwick, N., 2018. Non-beam-based metal additive manufacturing enabled by additive friction stir deposition. Scripta Materialia, 153, pp.122-130.
        3 Rathee, S., Srivastava, M., Maheshwari, S., Kundra, T.K. and Siddiquee, A.N., 2018. Friction based additive manufacturing technologies: principles for building in solid state, benefits, limitations, and applications. CRC Press.